Exhibit 10.10

 

 

 

 

 

 

 

 

 

 

 

 

SECURITY AGREEMENT

dated as of June 18, 2015

by and among

 

HARVEST NATURAL RESOURCES, INC.,  

as the Company and a Grantor,

and

 

Certain Subsidiaries of the

Company,


as Grantors,

in favor of

CT Energy Holding SRL,

as the Collateral Agent

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Table of Contents

 

Page

 

 

 

ARTICLE I

DEFINED TERMS


1 

Section 1.1

Terms Defined in the Uniform Commercial Code


1 

Section 1.2

Definitions


2 

Section 1.3

Other Definitional Provisions


5 

ARTICLE II

SECURITY INTEREST


6 

Section 2.1

Grant of Security Interest


6 

Section 2.2

Grantors Remain Liable


7 

ARTICLE III

REPRESENTATIONS AND WARRANTIES


7 

Section 3.1

Authorization of Agreement; Compliance with Laws; Non Contravention


7 

Section 3.2

Governmental Approvals


7 

Section 3.3

Perfected First Priority Liens


7 

Section 3.4

Title, No Other Liens; Conduct of Business


8 

Section 3.5

State of Organization; Location of Inventory, Equipment and Fixtures; other
Information


8 

Section 3.6

Accounts; Receivables


8 

Section 3.7

Commercial Tort Claims


8 

Section 3.8

Deposit Accounts and Securities Accounts


9 

Section 3.10

Inventory


9 

Section 3.11

Investment Property; Partnership/LLC Interests


9 

Section 3.12

Instruments


9 

ARTICLE IV

COVENANTS


9 

Section 4.1

Defense of Security Interest; Further Information and Actions


10 

Section 4.2

Changes in Locations; Changes in Name or Structure


10 

Section 4.3

Required Notifications


10 

Section 4.4

Delivery Covenants


10 

Section 4.5

Control Covenants; Covenants as to Third Parties


11 

Section 4.6

Filing Covenants


11 

Section 4.7

Intellectual Property


11 

Section 4.8

Investment Property; Partnership/LLC Interests


11 

Section 4.9

Further Assurances


12 

 

- i -





 

--------------------------------------------------------------------------------

 

 



Table of Contents

(continued)

Page

Section 4.10

Additional Collateral


13 

Section 4.11

Post-Closing Performance


13 

ARTICLE V

REMEDIAL PROVISIONS


13 

Section 5.1

General Remedies


13 

Section 5.2

Specific Remedies


14 

Section 5.3

Application of Proceeds


15 

Section 5.4

Waiver, Deficiency


15 

ARTICLE VI

MISCELLANEOUS


16 

Section 6.1

Notices


16 

Section 6.2

Amendments, Waivers and Consents


16 

Section 6.3

Expenses


16 

Section 6.4

Governing Law; Jurisdiction; Venue; Service of Process


16 

Section 6.5

Waiver of Jury Trial


16 

Section 6.6

No Waiver By Course of Conduct; Cumulative Remedies


16 

Section 6.7

Successors and Assigns


17 

Section 6.8

Severability of Provisions


17 

Section 6.9

Counterparts


17 

Section 6.10

Integration


17 

Section 6.11

Advice of Counsel; No Strict Construction


17 

Section 6.12

Releases


18 

Section 6.13

All Powers Coupled With Interest


18 

 

 

SCHEDULES:

 

 

 

Schedule 3.5

Exact Legal Name; Jurisdiction of Organization; Taxpayer Identification Number;
Registered Organization Number; Mailing Address; Chief Executive Office and
other Locations

Schedule 3.7

Commercial Tort Claims

Schedule 3.8

Deposit Accounts and Securities Accounts

Schedule 3.9

Intellectual Property

Schedule 3.11

Investment Property and Partnership/LLC Interests

Schedule 3.12

Instruments

 

- ii -

 

 

 

--------------------------------------------------------------------------------

 

 

This SECURITY AGREEMENT (this “Agreement”), dated as of June 18, 2015, is made
by HARVEST NATURAL RESOURCES, INC., a Delaware corporation (the “Company”),
certain Subsidiaries of the Company identified on the signature pages hereto and
any Additional Grantor (as defined below) who may become party to this Agreement
(such Subsidiaries and Additional Grantors, collectively with the Company, the
“Grantors”), in favor of CT Energy Holding SRL, as collateral agent for the
holders of the Obligations under, and as defined in, the SPA (as defined below)
(the “Collateral Agent”).

RECITALS

WHEREAS, pursuant to the terms of the Securities Purchase Agreement dated of
even date herewith (as amended, restated, supplemented or otherwise modified
from time to time, the “SPA”), by and among the Company, the other Grantors
party thereto and CT Energy Holding SRL, in its capacities as investor (the
“Investor”) and as Collateral Agent, the Investor has agreed to purchase the
Notes (as defined therein) from the Company upon the terms and subject to the
conditions set forth therein;

WHEREAS, pursuant to the terms of the Guaranty Agreement dated of even date
herewith (as amended, restated, supplemented or otherwise modified from time to
time, the “Guaranty”), the Subsidiaries of the Company party hereto have
guaranteed, and Additional Guarantors (as defined therein) that are domestic
Subsidiaries of the Company may in the future agree to guarantee, the Guaranteed
Obligations (as defined therein); and

WHEREAS, it is a condition precedent to the obligation of the Investor to
purchase the Notes pursuant to the SPA that the Grantors shall have executed and
delivered this Agreement to the Collateral Agent;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Investor to enter into the SPA and to purchase the Notes from the Company
pursuant to the SPA, the Grantors hereby jointly and severally agree with the
Collateral Agent as follows:

ARTICLE I

DEFINED TERMS

Section 1.1    Terms Defined in the Uniform Commercial Code

(a)The following terms when used in this Agreement shall have the meanings
assigned to them in the UCC as in effect from time to time:  “Accession”,
“Account”, “Account Debtor”, “Authenticate”, “Certificated Security”, “Chattel
Paper”; “Commercial Tort Claim”, “Deposit Account”, “Document”, “Electronic
Chattel Paper”, “Equipment”, “Fixtures”, “General Intangible”, “Goods”,
“Instrument”, “Inventory”, “Investment Company Security”, “Investment Property”,
“Letter-of-Credit Right”, “Manufactured Home”, “Proceeds”, “Record”, “Registered
Organization”, “Securities Account”, “Securities Intermediary”, “Security”,
“Supporting Obligation”, “Tangible Chattel Paper”, and “Uncertificated Security”

(b)Terms defined in the UCC and not otherwise defined herein or in the SPA or
Guaranty shall have the meaning assigned in the UCC as in effect from time to
time.



 

--------------------------------------------------------------------------------

 

 

(c)If any term used herein has a meaning assigned to it in the UCC and such term
is defined in Article 9 of the UCC differently than how such term is defined in
another Article of the UCC, then such term shall have the meaning assigned
thereto in Article 9 of the UCC.

Section 1.2    Definitions.  The following terms when used in this Agreement
shall have the meanings assigned to them below:

“Additional Grantor” means each domestic Subsidiary of the Company that
hereafter becomes a Grantor pursuant to the SPA.

 “Agreement” means this Security Agreement, as amended, restated, supplemented
or otherwise modified from time to time.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Collateral” has the meaning assigned thereto in Section 2.1.

“Collateral Account” has the meaning assigned thereto in Section 5.2.

“Company” has the meaning assigned thereto in the Preamble of this Agreement.

“Control” means the manner in which “control” is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of achieving
“control”.

“Controlled Depositary” has the meaning assigned thereto in Section 4.5.

“Controlled Intermediary” has the meaning assigned thereto in Section 4.5.

“Copyright License” means any agreement now or hereafter in existence naming any
Grantor as licensor or licensee, including, without limitation, those listed in
Schedule 3.9, granting any right under any Copyright, including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright.

“Copyrights” means, collectively, all of the following of any Grantor: (a) all
copyrights, works protectable by copyright, copyright registrations and
copyright applications anywhere in the world, including, without limitation,
those listed on Schedule 3.9 hereto, (b) all reissues, extensions, continuations
(in whole or in part) and renewals of any of the foregoing, (c) all income,
royalties, damages and payments now or hereafter due and/or payable under any of
the foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present and future infringements of
any of the foregoing, (d) the right to sue for past, present and future
infringements of any of the foregoing and (e) all rights corresponding to any of
the foregoing throughout the world.

“Deposit Account Control Agreement” has the meaning assigned thereto in Section
3.3.

“Effective Endorsement and Assignment” means, with respect to any specific type
of Collateral, all such endorsements, assignments and other instruments of
transfer reasonably requested by the Collateral Agent with respect to the
Security Interest granted in such Collateral, and in each case, in form and
substance reasonably satisfactory to the Collateral Agent.

“Excluded Assets” means (a) any lease, license, contract, document, instrument
or agreement to which any Grantor is a party, to the extent that the creation of
a Lien on such assets would, under the



2

--------------------------------------------------------------------------------

 

 

express terms of such lease, license, contract, document, instrument or
agreement, result in a breach of the terms of, or constitute a default under,
such lease, license, contract, document, instrument or agreement (other than to
the extent that any such term has been waived or would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408, 9-409 or other applicable provisions
of the UCC of any relevant jurisdiction or any other applicable Law); provided
that, (x) immediately upon the ineffectiveness, lapse or termination of any such
express term, such assets shall automatically cease to constitute “Excluded
Assets” and (y) this clause shall not affect, limit, restrict or impair the
grant by any Grantor of a Security Interest in any corresponding Account or any
corresponding money or other amounts due and payable to any Grantor or to become
due and payable to any Grantor under any such lease, license, contract,
document, instrument or agreement; (b) any property that is subject to a
purchase money Lien or a Capitalized Lease Obligation permitted under the SPA if
the agreement pursuant to which such Lien is granted (or the document providing
for such Capitalized Lease Obligation) prohibits or requires the consent of any
Person other than the Company and/or its Affiliates which has not been obtained
as a condition to the creation of any other Lien on such property (other than to
the extent that such prohibition or requirement would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408, 9-409 or other applicable provisions
of the UCC of any relevant jurisdiction or any other applicable Law); provided
that, immediately upon receipt of such consent or the ineffectiveness, lapse or
termination of such prohibition or requirement, such assets shall automatically
cease to constitute “Excluded Assets”; (c) Equity Interests in any Person that
is not a Wholly Owned Subsidiary of a Grantor, to the extent a Lien thereon is
prohibited by or requires consent under the organizational documents of such
Person and such consent has not been obtained; (d) any Equity Interests in
excess of (65%) of the issued and outstanding voting capital stock of any
Subsidiary that is a CFC, a direct or indirect Subsidiary of a CFC, or a
Subsidiary that has no material assets other than capital stock of one or more
CFCs; (e) payroll accounts, trust accounts, employee benefit accounts and
zero-balance disbursement accounts (that are not collection accounts); (f) any
“intent-to-use” application for registration of a Trademark filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a
“Statement of Use” pursuant to Section 1(d) of the Lanham Act of an “Amendment
to Allege Use” pursuant to Section 1(c) of the Lanham Act with respect thereto,
solely to the extent, if any, that and solely during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of any registration that issues from such intent-to-use
application under applicable federal law; (g) any other property, to the extent
the granting of a Lien therein is prohibited by any applicable Law (other than
to the extent that such prohibition would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408, 9-409 or other applicable provisions of the UCC of
any relevant jurisdiction or any other applicable Law); provided that,
immediately upon the ineffectiveness, lapse or termination of such prohibition,
such property shall automatically cease to constitute “Excluded Assets”; (h) any
obligation or property of any kind due from, owed by or belonging to any Blocked
Person; (i) any Vessels; (j) any motor vehicles or other assets subject to
certificates of title; (k) any Manufactured Homes; (l) any assets of any Grantor
that are subject to a Lien permitted pursuant to the SPA to the extent the
documents relating to such Lien would not permit such asset to be subject to the
security interest created hereby and (m) any assets of any Grantor where the
Collateral Agent and the Company determine that the cost of obtaining or
perfecting a Lien in such assets is excessive in relation to the value afforded
thereby. 

Notwithstanding the foregoing, (x) Excluded Assets shall not include the
Proceeds, products, substitutions or replacements of any Excluded Assets (except
to the extent that such Proceeds, products, substitutions or replacements shall
themselves constitute Excluded Assets) and (y) in the event that any property
ceases to constitute Excluded Assets, then immediately upon such property
ceasing to constitute Excluded Assets for any reason, such property shall be
deemed at all times from and after the date hereof to constitute Collateral
without any further action hereunder.

“Grantors” has the meaning assigned thereto in the Preamble of this Agreement.





3

--------------------------------------------------------------------------------

 

 

“Intellectual Property” means, collectively, all of the following of any
Grantor: (a)  all systems software and applications software, all documentation
for such software, including, without limitation, user manuals, flowcharts,
functional specifications, operations manuals, and all formulas, processes,
ideas and know-how embodied in any of the foregoing, (b) concepts, discoveries,
improvements and ideas, know-how, technology, reports, design information, trade
secrets, practices, specifications, test procedures, maintenance manuals,
research and development, (c) Patents and Patent Licenses, Copyrights and
Copyright Licenses, Trademarks and Trademark Licenses, and (d) other licenses to
use any of the items described in the foregoing clauses (a), (b), and (c).

“Issuer” means any issuer of any Collateral consisting of Investment Property or
Partnership/LLC Interests (including, without limitation, any Issuer as defined
in the UCC).

“Partnership/LLC Interests” means, with respect to any Grantor, the entire
partnership interest, membership interest or limited liability company interest,
as applicable, of such Grantor in each partnership, limited partnership, limited
liability company owned thereby, including, without limitation, such Grantor’s
capital account, its interest as a partner or member, as applicable, in the net
cash flow, net profit and net loss, and items of income, gain, loss, deduction
and credit of any such partnership, limited partnership or limited liability
company, as applicable, such Grantor’s interest in all distributions made or to
be made by any such partnership, limited partnership or limited liability
company, as applicable, to such Grantor and all of the other economic rights,
titles and interests of such Grantor as a partner or member, as applicable, of
any such partnership, limited partnership or limited liability company, as
applicable, whether set forth in the partnership agreement, membership
agreement, limited liability company agreement or operating agreement, as
applicable, of such partnership, limited partnership or limited liability
company, as applicable, by separate agreement or otherwise.

“Patent License” means any agreement now or hereafter in existence providing for
the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 3.9.

“Patents” means collectively, all of the following of any Grantor: (a) all
patents, all inventions and patent applications anywhere in the world,
including, without limitation, those listed on Schedule 3.9, (b) all reissues,
extensions, continuations (in whole or in part) and renewals of any of the
foregoing, (c) all income, royalties, damages or payments now or hereafter due
and/or payable under any of the foregoing or with respect to any of the
foregoing, including, without limitation, damages or payments for past, present
or future infringements of any of the foregoing, (d) the right to sue for past,
present and future infringements of any of the foregoing and (e) all rights
corresponding to any of the foregoing throughout the world.

“Securities Account Control Agreement” has the meaning assigned thereto in
Section 3.3.

“Security Interests” means the security interests granted pursuant to Article
II.

“SPA” has the meaning assigned thereto in the Recitals to this Agreement.

“Specified Deposit Account” means, collectively, (a) Deposit Accounts
established solely for the purpose of funding payroll, payroll taxes and other
compensation and benefits to employees and (b) so long as no Default or Event of
Default has occurred and is continuing, Deposit Accounts with amounts on deposit
that, when aggregated with the amounts on deposit in all other Deposit Accounts
for which control agreements have not been obtained (other than those specified
in clause (a)), do not exceed $1,000,000 at any time.





4

--------------------------------------------------------------------------------

 

 

“Specified Investment Property” means, collectively, (a) Securities Accounts
established solely for the purpose of funding payroll, payroll taxes and other
compensation and benefits to employees and (b) so long as no Default or Event of
Default has occurred and is continuing, Securities Accounts with amounts or
investments on deposit that, when aggregated with the amounts on deposit in all
other Securities Accounts for which control agreements have not been obtained
(other than those specified in clause (a)), do not exceed $1,000,000 at any
time.

“Trademark License” means any agreement now or hereafter in existence providing
for the grant by or to any Grantor of any right to use any Trademark, including,
without limitation, any of the foregoing referred to in Schedule 3.9.

“Trademarks” means, collectively, all of the following of any Grantor: (a) all
trademarks, trade names, corporate names, company names, business names,
fictitious business names, internet domain names, trade styles, service marks,
logos, other business identifiers, whether registered or unregistered, all
registrations and recordings thereof, and all applications in connection
therewith (other than each application to register any trademark or service mark
prior to the filing under applicable Law of a verified statement of use for such
trademark or service mark) anywhere in the world, including, without limitation,
those listed on Schedule 3.9, (b) all reissues, extensions, continuations (in
whole or in part) and renewals of any of the foregoing, (c) all income,
royalties, damages and payments now or hereafter due and/or payable under any of
the foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present or future infringements of any
of the foregoing, (d) the right to sue for past, present or future infringements
of any of the foregoing and (e) all rights corresponding to any of the foregoing
(including the goodwill) throughout the world.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided,  however, that in the event that, by reason of
mandatory provisions of any applicable Law, any of the attachment, perfection or
priority of the Collateral Agent’s Security Interest in any Collateral is
governed by the Uniform Commercial Code of a jurisdiction other than the State
of New York, “UCC” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of the definitions related
to or otherwise used in such provisions.

“Vessel” means any watercraft or artificial contrivance used, or capable of
being used, as a means of transportation on water (including any “documented
vessel” as defined in 46 U.S.C. Section 106) or similar asset that is covered by
a certificate of title under any applicable Law and which cannot be perfected
solely by a financing statement filed pursuant to the UCC and is not a motor
vehicle.

Section 1.3    Other Definitional Provisions. 

(a)Terms defined in the SPA or the Guaranty and not otherwise defined herein
shall have the meaning assigned thereto in the SPA or the Guaranty, as the
context requires.

(b)The terms of this Agreement are subject to all of the terms and provisions of
the SPA. 

(c)Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.



5

--------------------------------------------------------------------------------

 

 

ARTICLE II

SECURITY INTEREST

Section 2.1    Grant of Security Interest.  Each Grantor hereby grants and
pledges to the Collateral Agent, for the benefit of the Holders of the Notes, a
continuing security interest in all of such Grantor’s right, title and interest
in the following property and such Grantor’s power to transfer rights in such
property, whether now owned or at any time hereafter arising or acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest, or the power to transfer rights therein,
and wherever located (collectively, the “Collateral”), as collateral security
for the prompt and complete payment and performance when due (whether at the
stated maturity, by acceleration or otherwise) of the Obligations:

(a)all Accounts;

(b)all cash and currency;

(c)all Chattel Paper;

(d)all Commercial Tort Claims identified on Schedule 3.7;

(e)all Deposit Accounts;

(f)all Documents;

(g)all Equipment;

(h)all Fixtures;

(i)all General Intangibles;

(j)all Instruments;

(k)all Intellectual Property;

(l)all Inventory;

(m)all Investment Property;

(n)all Letter-of-Credit Rights;

(o)all other Goods not otherwise described above;

(p)all books and records pertaining to the Collateral; and

(q)to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing, all Accessions to any of the foregoing and all collateral
security and Supporting Obligations given by any Person with respect to any of
the foregoing;

provided that the “Collateral” shall not include any Excluded Assets.



6

--------------------------------------------------------------------------------

 

 

Section 2.2    Grantors Remain Liable.  Anything herein to the contrary
notwithstanding: (a) this agreement shall not effect any modification of any
Grantor’s liability to perform duties and obligations under the contracts and
agreements included in the Collateral, (b) the exercise by the Collateral Agent
or any Holder of any of the rights hereunder shall not release any Grantor from
any of its duties or obligations under the contracts and agreements included in
the Collateral, (c) neither the Collateral Agent nor any Holder shall have any
obligation or liability under the contracts and agreements included in the
Collateral by reason of this Agreement, nor shall the Collateral Agent or any
Holder be obligated to perform any of the obligations or duties of any Grantor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder, and (d) neither the Collateral Agent nor any Holder shall
have any liability in contract or tort for any Grantor’s acts or omissions.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce the Investor to enter into the SPA and to purchase the Notes, each
Grantor hereby represents and warrants to the Investor as follows:

Section 3.1    Authorization of Agreement; Compliance with Laws; Non
Contravention.  Such Grantor has the right, power and authority and has taken
all necessary corporate and other action to authorize the execution, delivery
and performance of this Agreement. 

Section 3.2    Governmental Approvals.  No consent or authorization of, filing
with, or other act, in respect of an arbitrator or Governmental Authority and no
consent of any other Person is required in connection with the execution,
delivery or performance by, or enforcement against, any Grantor of this
Agreement, except (a) as may be required by applicable Law affecting the
offering and sale of securities generally, (b) filings with the United States
Copyright Office and/or the United States Patent and Trademark Office and (c)
filings under the UCC, and actions to perfect liens on Collateral in the
possession of a Person other than the Collateral Agent or a Grantor.

Section 3.3    Perfected First Priority Liens.  Financing statements naming each
Grantor as a debtor and the Collateral Agent, for the benefit of the Holders of
the Notes, as secured party are in appropriate form for filing in the
appropriate offices of the states specified on Schedule 3.5 (as such schedule
shall be updated from time to time pursuant to Section 4.2) and contain an
adequate descriptions of the Collateral for purposes of perfecting a security
interest in such Collateral to the extent that a security interest therein may
be perfected by filing pursuant to the UCC.  The Security Interests granted
pursuant to this Agreement constitute valid and enforceable security interests
in all of the Collateral in favor of the Collateral Agent, for the benefit of
the Holders of the Notes, as collateral security for the Obligations.  When the
aforementioned financing statements shall have been filed in the offices
specified on Schedule 3.5, the Security Interest will constitute a perfected
security interest in all right, title and interest of the applicable Grantor
named as debtor in such financing statement in the Collateral described therein,
and the power to transfer rights in such Collateral, in each case to the extent
that a security interest therein may be perfected by filing pursuant to the UCC,
and prior to all other Liens and rights of others therein, except for Liens
permitted by the SPA.  With respect to each Deposit Account included in the
Collateral, when the applicable Controlled Depositary, the Collateral Agent, for
the benefit of the Holders of the Notes, and the applicable Grantor have
authenticated a record providing that the applicable Controlled Depositary will
comply with instructions originated by the Collateral Agent directing
disposition of funds in the Deposit Account subject to such record without any
further consent by the applicable Grantor (such a record, a “Deposit Account
Control Agreement”), the Security Interest will constitute a perfected security
interest in all right, title and interest of the applicable Grantor in such
Deposit Account, and the power to transfer rights in such Deposit Account, in
each case prior to all other



7

--------------------------------------------------------------------------------

 

 

Liens and rights of others therein and subject to no adverse claims, except for
Liens permitted by the SPA.  With respect to each Securities Account included in
the Collateral, when the applicable Controlled Intermediary, the Collateral
Agent, for the benefit of the Holders of the Notes, and the applicable Grantor
have authenticated a record providing that the applicable Controlled
Intermediary will comply with instructions originated by the Collateral Agent
directing disposition of funds in the Securities Account subject to such record
without any further consent by the applicable Grantor (such a record, a
“Securities Account Control Agreement”), the Security Interest will constitute a
perfected security interest in all right, title and interest of the applicable
Grantor in such Securities Account, and the power to transfer rights in such
Securities Account, in each case prior to all other Liens and rights of others
therein and subject to no adverse claims, except for Liens permitted by the
SPA.  When the applicable Grantor shall have delivered to the Collateral Agent,
for the benefit of the Holders of the Notes, any Instruments, Tangible Chattel
Paper, money or Certificated Securities (together with an Effective Endorsement
and Assignment in the case of Instruments and Certificated Securities), the
Security Interest will constitute a perfected security interest in all right,
title and interest of the applicable Grantor in such Instruments, Tangible
Chattel Paper, money or Certificated Securities, prior to all other Liens and
rights of others therein and subject to no adverse claims.  Subject to the
completion of the actions described in this Section 3.3, to the extent
applicable, the Security Interest will constitute a perfected security interest
in all right, title and interest of the applicable Grantor in the Equity
Interests of the Issuers listed in Schedule 3.11 (other than Equity Interests
that are Excluded Assets), prior to all other Liens and rights of others
therein.

Section 3.4    Title, No Other Liens; Conduct of Business.  Except for the
Security Interests, such Grantor owns each item of the Collateral free and clear
of any and all Liens or claims other than Liens permitted pursuant to the
SPA.  No Grantor has authenticated any agreement authorizing any secured party
thereunder to file a financing statement, except to perfect Liens permitted by
the SPA. 

Section 3.5    State of Organization; Location of Inventory, Equipment and
Fixtures; other Information.

(a)The exact legal name of such Grantor as of the Closing Date is set forth on
Schedule 3.5 (as such schedule shall be updated from time to time pursuant to
Section 4.2).

(b)Such Grantor is a Registered Organization organized under the laws of the
state identified on Schedule 3.5 under such Grantor’s name (as such schedule
shall be updated from time to time pursuant to Section 4.2).  The taxpayer
identification number and, to the extent applicable, Registered Organization
number of such Grantor is set forth on Schedule 3.5 across from such Grantor’s
name (as such schedule shall be updated from time to time pursuant to Section
4.2).

(c)As of the Closing Date, the mailing address, principal place of business,
chief executive office and office where such Grantor keeps its books and records
relating to the Accounts, Documents, General Intangibles, Instruments and
Investment Property in which it has any interest is located at the locations
specified on Schedule 3.5 under such Grantor’s name (as such schedule shall be
updated from time to time pursuant to Section 4.2).  As of the Closing Date, no
Grantor has any other places of business except those separately set forth on
Schedule 3.5 under such Grantor’s name. 

Section 3.6    Accounts; Receivables.  None of the Grantors’ accounts receivable
that constitute Collateral are evidenced by a promissory note or other
Instrument (other than a check) that has not been pledged to the Collateral
Agent in accordance with the terms hereof.



8

--------------------------------------------------------------------------------

 

 

Section 3.7    Commercial Tort Claims.  As of the Closing Date, all Commercial
Tort Claims owned by any Grantor are listed on Schedule 3.7 (as such schedule
shall be updated from time to time pursuant to Section 4.3).

Section 3.8    Deposit Accounts and Securities Accounts.  As of the Closing
Date, all Deposit Accounts (other than (a) Specified Deposit Accounts and (b)
Deposit Accounts pledged to a third party pursuant to a Lien permitted by the
SPA), Securities Accounts (other than Specified Investment Property) and
lockboxes are listed on Schedule 3.8.

Section 3.9    Intellectual Property.  As of the Closing Date, all Copyright
registrations, Copyright applications, issued Patents, Patent applications,
Trademark registrations and Trademark applications owned by any Grantor in its
own name are listed on Schedule 3.9 (as such schedule shall be updated from time
to time pursuant to Section 4.7(c)).

Section 3.10    Inventory.  Any Inventory that has been produced or distributed
by such Grantor has been produced in all material respects in compliance with
all requirements of applicable Law.

Section 3.11    Investment Property; Partnership/LLC Interests.

(a)As of the Closing Date, all Investment Property and all Partnership/LLC
Interests owned by any Grantor are listed on Schedule 3.11 (as such schedule
shall be updated from time to time pursuant to Section 4.2 or Section
4.3).  Except as set forth in Schedule 3.11, no breach or default or potential
breach or default has occurred and is continuing under any partnership, joint
venture, or limited liability company agreement, and no approval or consent of
the partners, joint venturers or members, as the case may be, of any
partnership, joint venture, or limited liability company is required as a
condition to the validity and enforceability of the Security Interests or the
consummation of the transactions contemplated hereby which has not been duly
obtained by the relevant Grantor. 

(b)All Investment Property and all Partnership/LLC Interests issued by any
Issuer to any Grantor and included in the Collateral (i) have been duly and
validly issued and, if applicable, are fully paid and nonassessable, (ii) are
beneficially owned as of record by such Grantor and (iii) constitute all the
issued and outstanding shares of all classes of Equity Interests or
Partnership/LLC Interests of such Issuer issued to such Grantor, other than any
Investment Property or Partnership/LLC Interests constituting Excluded Assets.

(c)None of the Partnership/LLC Interests (i) are dealt in or traded on a
Securities exchange or in Securities markets, (ii) are Investment Company
Securities or (iii) are held in a Securities Account.  No Equity Interests owned
by such Grantor that are included in the Collateral are (i) except as set forth
on Schedule 3.11, Uncertificated Securities, or (ii) held in a Securities
Account.

Section 3.12    Instruments.  Except as set forth on Schedule 3.12, as of the
Closing Date, no Grantor holds any Instrument or is named a payee of any
promissory note or other evidence of indebtedness in either case, owing by any
party and having a face amount, individually or in the aggregate for all such
Instruments of all Grantors, in excess of $1,500,000.

ARTICLE IV

COVENANTS

Until the Obligations (other than contingent indemnity obligations not yet due)
shall have been paid in full, each Grantor covenants and agrees that:



9

--------------------------------------------------------------------------------

 

 

Section 4.1    Defense of Security Interest; Further Information and Actions.

(a)Such Grantor shall promptly execute and deliver to the Collateral Agent such
agreements, assignments or instruments as the Collateral Agent may reasonably
request to assure to the Collateral Agent the validity of its Security Interests
granted hereunder and to perfect and maintain the Security Interests granted
hereunder in accordance with the UCC.

(b)Such Grantor will promptly furnish to the Collateral Agent upon the
reasonable request of the Collateral Agent, from time to time, statements and
schedules further identifying and describing the assets and property of such
Grantor and such other reports in connection therewith as the Collateral Agent
may reasonably request, all in reasonable detail.

Section 4.2    Changes in Locations; Changes in Name or Structure.  No Grantor
will, except upon five (5) Business Days’ prior written notice to the Collateral
Agent (which time period may be reduced by the Collateral Agent in its sole
discretion by written notice to such Grantor) and delivery to the Collateral
Agent of (a) all additional financing statements (executed if necessary for any
particular filing jurisdiction) and other instruments and documents reasonably
requested by the Collateral Agent to maintain the validity, perfection and
priority of the Security Interests and (b) a written supplement to the Schedules
of this Agreement:

(i)change its jurisdiction of organization or the location of its chief
executive office (or the location where any Grantor maintains its books and
records relating to Accounts, Documents, General Intangibles, Instruments and
Investment Property in which it has any interest) from that identified on
Schedule 3.5; or

(ii)change its name, identity or corporate or organizational structure to such
an extent that any financing statement filed by the Collateral Agent in
connection with this Agreement would become misleading under the UCC.

Section 4.3    Required Notifications.  Such Grantor shall promptly (a) notify
the Collateral Agent, in writing, of the acquisition or ownership by such
Grantor of any (i) Commercial Tort Claim, (ii) Deposit Account (other than
Specified Deposit Accounts), or (iii) Investment Property (other than Specified
Investment Property) after the date hereof and (b) deliver to the Collateral
Agent a written supplement to Schedules of this Agreement to the extent required
to maintain the accuracy of such Schedules.

Section 4.4    Delivery Covenants.  Except to the extent constituting Excluded
Assets, such Grantor will, promptly (and in any event within 15 Business Days)
following the acquisition thereof, deliver to the Collateral Agent all (a)
Certificated Securities (other than those Certificated Securities evidencing
Specified Investment Property), (b) certificates for any Partnership/LLC
Interests which by their terms expressly provide that they are Securities
governed by Article 8 of the UCC and any other Partnership/LLC Interests
evidenced by a certificate, (c) negotiable Documents, (d) Instruments evidencing
indebtedness owing by any party and having a face amount, individually or in the
aggregate for all such Instruments of all Grantors, in excess of $1,500,000, (e)
Tangible Chattel Paper owned or held by such Grantor, and (f) Supporting
Obligations, in each case, together with an Effective Endorsement and
Assignment, as applicable, unless, in each case, such delivery has been waived
in writing by the Collateral Agent; provided, however, that the Company shall
not be required to deliver any Certificated Securities or other certificates
evidencing its Equity Interests of HNR Energia B.V. until the date that is 45
days following the date of this Agreement.  The Collateral Agent hereby waives
delivery of Certificate No. 1 (the “Benton Venezuela Certificate”), evidencing
the ownership by the bearer thereof of one share of Benton Oil and Gas Company
of Venezuela, Ltd. (“Benton Venezuela”) in reliance on the



10

--------------------------------------------------------------------------------

 

 

representation by the Company that, and the Company hereby represents that,
Benton Venezuela holds assets of fair market value of less than $25,000.  The
Company is unable to locate the Benton Venezuela Certificate.  The Company
hereby covenants and agrees that if at any time the fair market value of the
assets of Benton Venezuela exceed $25,000, the Company shall promptly cause the
issuance of certificates replacing the Benton Venezuela Certificate and deliver
to the Collateral Agent such replacement certificates evidencing ownership of at
least that portion of the shares of Benton Venezuela that constitute Collateral.

Section 4.5    Control Covenants; Covenants as to Third Parties.  

(a)Upon receipt of written request by the Collateral Agent, such Grantor shall
instruct (and otherwise use its commercially reasonable efforts to cause) (i)
each depositary bank holding a Deposit Account (other than Specified Deposit
Accounts) owned by such Grantor to execute and deliver a Deposit Account Control
Agreement and (ii) each Securities Intermediary holding any Investment Property
(other than Specified Investment Property) owned by such Grantor, to execute and
deliver a Securities Account Control Agreement (any such depositary bank
executing and delivering any such control agreement, a “Controlled Depositary”,
and any such Securities Intermediary executing and delivering any such control
agreement, a “Controlled Intermediary”).  In the event any such depositary bank
or Securities Intermediary fails to execute and deliver such control agreement
within sixty (60) days of such instruction, the Collateral Agent may require the
funds held within the applicable Deposit Account or the applicable Investment
Property to be transferred to the Collateral Agent or a Controlled Depositary or
Controlled Intermediary, as applicable. 

(b)Upon the request of the Collateral Agent, such Grantor will take such actions
and deliver all such agreements as are reasonably requested by the Collateral
Agent to provide the Collateral Agent with Control of all Letter-of-Credit
Rights and Electronic Chattel Paper owned or held by such Grantor and included
in the Collateral, including, without limitation, with respect to any such
Electronic Chattel Paper, by having the Collateral Agent identified as the
assignee of the Record(s) pertaining to the single authoritative copy thereof.

Section 4.6    Filing Covenants.  Pursuant to Section 9-509 of the UCC and any
other applicable Law, such Grantor authorizes the Collateral Agent to file or
record financing statements and other filing or recording documents or
instruments with respect to the Collateral in such form and in such offices as
the Collateral Agent determines appropriate to perfect the Security Interests of
the Collateral Agent under this Agreement. 

Section 4.7    Intellectual Property.  Whenever any Grantor, either by itself or
through any agent, employee, licensee or designee, shall file an application for
the registration of any Intellectual Property with the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, such Grantor
shall report such filing to the Collateral Agent within five (5) Business Days
(which time period may be extended by the Collateral Agent in its sole
discretion by written notice to such Grantor) after the last day of the fiscal
quarter in which such filing occurs and provide the Collateral Agent with a
written supplement to Schedule 3.9 of this Agreement.  Upon request of the
Collateral Agent, such Grantor shall execute and deliver, and have recorded, any
and all agreements, instruments, documents, and papers as the Collateral Agent
may reasonably request to evidence the Security Interest of the Collateral Agent
in any material Copyright, Patent or Trademark arising under the laws of the
United States and the goodwill and General Intangibles of such Grantor relating
thereto or represented thereby.

Section 4.8    Investment Property; Partnership/LLC Interests.



11

--------------------------------------------------------------------------------

 

 

(a)Without the prior written consent of the Collateral Agent, no Grantor will
(i) vote to enable, or take any other action to permit, any applicable Issuer
(including such Grantor, if such Grantor is an Issuer) to issue any Investment
Property or Partnership/LLC Interests, except for those additional Investment
Property or Partnership/LLC Interests that will be subject to the Security
Interest granted herein in favor of the Collateral Agent, (ii) issue any
certificate representing any Partnership/LLC Interests or cause any
Partnership/LLC Interests to become a Security, or (iii) enter into any
agreement or undertaking restricting the right or ability of such Grantor or the
Collateral Agent to sell, assign or transfer any Investment Property or
Partnership/LLC Interests or Proceeds thereof. 

(b)If any Grantor shall become entitled to receive or shall receive (i) any
Certificated Securities (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the
ownership interests of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any Investment Property, or otherwise in
respect thereof, or (ii) any sums paid upon or in respect of any Investment
Property upon the liquidation or dissolution of any Issuer, such Grantor shall
accept the same as the agent of the Collateral Agent, hold the same in trust for
the Collateral Agent, segregated from other funds of such Grantor, and promptly
deliver the same to the Collateral Agent, in accordance with the terms hereof,
except to the extent any of the same would constitute Excluded Assets or, in the
case of the foregiong clause (i), to the extent such Grantor and the Collateral
Agent reasonably agree that the cost of delivering such Certificated Securities
is excessive in relation to the value afforded thereby.

(c)If at any time any Grantor shall own or receive any Uncertificated Securities
other than Excluded Assets, such Grantor shall promptly notify the Collateral
Agent and cause the Issuer thereof either (i) to register the Collateral Agent
as the registered owner of such Uncertificated Securities or (ii) to agree in an
authenticated record with such Grantor and the Collateral Agent that such Issuer
will comply with instructions with respect to such Uncertificated Securities
originated by the Collateral Agent without further consent of such Grantor, such
authenticated record to be on terms reasonably satisfactory to the Collateral
Agent.

Section 4.9    Further Assurances.  Upon the request of the Collateral Agent and
at the sole expense of such Grantor, such Grantor will promptly and duly execute
and deliver, and have recorded, such further instruments and documents and take
such further actions (including, for the avoidance of doubt, causing such
amendments to the Charter Documents of any Grantor or Issuer and the execution
of such acknowledgments of pledge by any Issuer) as the Collateral Agent may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Agreement and of the rights and powers herein granted, including,
without limitation, all applications, certificates, instruments, registration
statements, and all other documents and papers the Collateral Agent may
reasonably request and as may be required by applicable Law in any jurisdiction
in connection with (x) the creation and perfection of the Security Interests or
(y) the obtaining of any consent, approval, registration, qualification, or
authorization of any Person deemed necessary or appropriate for the effective
exercise of any rights under this Agreement, and including, without limitation,
in connection with any grant of a security interest in any Venezuela Claim
pursuant to the following Section 4.10.  Within 45 days following the date of
this agreement, the Company shall (a) cause the organizational documents of HNR
Energia B.V. to be amended as may be necessary so that (i) no breach or default
or potential breach or default shall be continuing thereunder as a result of the
Company’s entry into this agreement and (ii) no approval or consent shall be
required thereunder as a condition to the validity and enforceability of the
Security Interests or the consummation of the transactions contemplated hereby
and (b) shall take such actions as the Collateral Agent shall reasonably request
so that the Collateral Agent shall have a perfected security interest in all
right, title and interest of the Company in the Equity Interests of HNR Energia
B.V. (other than Equity Interests that are Excluded Assets and), prior to all
other Liens and rights of others therein.  The Company hereby, pursuant



12

--------------------------------------------------------------------------------

 

 

to the Charter Documents of HNR Energia B.V., in its capacity as sole
shareholder of HNR Energia B.V., irrevocably (A) gives its written approval of,
and (B) waives all rights of purchase, first refusal, appraisal, or other rights
as shareholder under Article 9 of the Articles of Incorporation of HNR Energia
B.V. in connection with, all transfers of shares of HNR Energia B.V. in
accordance with this Agreement and the Documents (each, as may be amended from
time to time) and the transactions contemplated hereby and thereby, including
without limitation, the granting of the Security Interest in such shares and any
transfer of such shares upon or in connection with any foreclosure or other
exercise of remedies by the Collateral Agent or any Holder in accordance with
this Agreement and the other Documents (each, as may be amended from time to
time).

Section 4.10    Additional Collateral.  If the Claim Date occurs at such a time
as the Stock Appreciation Date has not occurred, then the Company shall
automatically be deemed to have granted to the Collateral Agent on such Claim
Date a security interest in all right, title and interest of the Company in and
to any Venezuela Claim, as of such Claim Date, as collateral security for the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations.  The Company shall
authenticate any such further security agreement as the Collateral Agent may
reasonably request in connection with a grant of security interest in any
Venezuela Claim pursuant to the preceding sentence.

Section 4.11    Post-Closing Performance.  Notwithstanding anything herein to
the contrary, no Default or Event of Default shall arise from the Company’s
failure to deliver any item or take any action required by the foregoing
Sections 4.4,  4.5, 4.7, 4.8, 4.9 and 4.10 for thirty (30) days following the
date of this agreement, provided that any such performance shall be due on the
first Business Day following the expiration of such thirty (30) day period.

ARTICLE V

REMEDIAL PROVISIONS

Section 5.1    General Remedies.  If an Event of Default shall occur and be
continuing, the Collateral Agent may exercise, in addition to all other rights
and remedies granted to the Collateral Agent in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Obligations, all
rights and remedies of a secured party under the UCC or any other applicable
Law.  Without limiting the generality of the foregoing, the Collateral Agent,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by applicable
Law referred to below) to or upon any Grantor or any other Person (all and each
of which demands, defenses, advertisements and notices are hereby waived to the
extent permitted by applicable Law), may in such circumstances forthwith
collect, receive, appropriate and realize upon the Collateral, or any part
thereof, and/or may forthwith sell, lease, assign, give option or options to
purchase, or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of the
Collateral Agent or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk.  The Collateral Agent may
disclaim all warranties in connection with any sale or other disposition of the
Collateral, including, without limitation, all warranties of title, possession,
quiet enjoyment and the like.  The Collateral Agent shall have the right upon
any such public sale or sales, and, to the extent permitted by applicable Law,
upon any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any Grantor,
which right or equity is hereby waived and released.  Each Grantor further
agrees, at the Collateral Agent’s request, to assemble the Collateral and make
it available to the Collateral Agent. 



13

--------------------------------------------------------------------------------

 

 

Section 5.2    Specific Remedies.

(a)The Collateral Agent, on behalf of the Holders, hereby authorizes each
Grantor to collect such Grantor’s Accounts; provided that, the Collateral Agent
may curtail or terminate such authority at any time upon the occurrence and
during the continuance of an Event of Default.

(b)Upon the occurrence and during the continuance of an Event of Default:

(i)the Collateral Agent may communicate with Account Debtors of any Account
subject to a Security Interest and upon the request of the Collateral Agent,
each Grantor shall notify (such notice to be in form and substance satisfactory
to the Collateral Agent) its Account Debtors and parties to the contracts
subject to a Security Interest that such Accounts and the contracts have been
assigned to the Collateral Agent;

(ii)upon the request of the Collateral Agent, each Grantor shall forward to the
Collateral Agent, on the last Business Day of each week, deposit slips related
to all cash, money, checks or any other similar items of payment received by the
Grantor during such week, and, if requested by the Collateral Agent, copies of
such checks or any other similar items of payment, together with a statement
showing the application of all payments on the Collateral during such week and a
collection report with regard thereto, in form and substance satisfactory to the
Collateral Agent;

(iii)whenever any Grantor shall receive any cash, money, checks or any other
similar items of payment relating to any Collateral (including any Proceeds of
any Collateral), subject to the terms of any Liens permitted by the SPA, such
Grantor agrees that it will, within one (1) Business Day of such receipt,
deposit all such items of payment into a cash collateral account of the
Collateral Agent (the “Collateral Account”) or in a Deposit Account (other than
a Specified Deposit Account) at a Controlled Depositary, and until such Grantor
shall deposit such cash, money, checks or any other similar items of payment in
the Collateral Account or in a Deposit Account (other than a Specified Deposit
Account) at a Controlled Depositary, such Grantor shall hold such cash, money,
checks or any other similar items of payment in trust for the Collateral Agent
and as property of the Collateral Agent, separate from the other funds of such
Grantor, and the Collateral Agent shall have the right to transfer or direct the
transfer of the balance of each Deposit Account (other than a Specified Deposit
Account) to the Collateral Account.  All such Collateral and Proceeds of
Collateral received by the Collateral Agent hereunder shall be held by the
Collateral Agent in the Collateral Account as collateral security for all the
Obligations and shall not constitute payment thereof until applied as provided
in Section 5.3;

(iv)the Collateral Agent shall have the right to receive any and all cash
dividends, payments or distributions made in respect of any Investment Property,
or Partnership/LLC Interests or other Proceeds paid in respect of any Investment
Property, or Partnership/LLC Interests, and any or all of any Investment
Property, or Partnership/LLC Interests may, at the option of the Collateral
Agent, be registered in the name of the Collateral Agent or its nominee, and the
Collateral Agent or its nominee may thereafter exercise (A) all voting,
corporate and other rights pertaining to such Investment Property, or any such
Partnership/LLC Interests at any meeting of shareholders, partners or members of
the relevant Issuers or otherwise and (B) any and all rights of conversion,
exchange and subscription and any other rights, privileges or options pertaining
to such Investment Property, or Partnership/LLC Interests as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of such Investment Property, or Partnership/LLC
Interests upon the merger, consolidation, reorganization, recapitalization or
other fundamental change in the corporate, partnership or



14

--------------------------------------------------------------------------------

 

 

limited liability company structure of any Issuer or upon the exercise by any
Grantor or the Collateral Agent of any right, privilege or option pertaining to
such Investment Property, or Partnership/LLC Interests, and in connection
therewith, the right to deposit and deliver any and all of such Investment
Property, or Partnership/LLC Interests with any committee, depositary, transfer
agent, registrar or other designated agency upon such terms and conditions as
the Collateral Agent may determine), all without liability except to account for
property actually received by it, but the Collateral Agent shall have no duty to
any Grantor to exercise any such right, privilege or option and the Collateral
Agent shall not be responsible for any failure to do so or delay in so
doing.  In furtherance thereof, each Grantor hereby authorizes and instructs
each Issuer with respect to any Collateral consisting of Investment Property and
Partnership/LLC Interests to comply with any instruction received by it from the
Collateral Agent in writing that (A) states that an Event of Default has
occurred and is continuing and (B) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Grantor, and
each Grantor agrees that each Issuer shall be fully protected in so complying
following receipt of such notice and prior to notice that such Event of Default
is no longer continuing; and

(v)the Collateral Agent shall be entitled to (but shall not be required
to):  (A) proceed to perform any and all obligations of the applicable Grantor
under any contract and exercise all rights of such Grantor thereunder as fully
as such Grantor itself could, (B) do all other acts which the Collateral Agent
may deem necessary or proper to protect its Security Interest granted hereunder,
provided such acts are not inconsistent with or in violation of the terms of any
of the SPA or applicable Law, and (C) sell, assign or otherwise transfer any
contract in accordance with the SPA and applicable Law, subject, however, to the
prior approval of each other party to such contract, to the extent required
under such contract.

(c)Unless an Event of Default shall have occurred and be continuing and the
Collateral Agent shall have given notice to the relevant Grantor of the
Collateral Agent’s intent to exercise its corresponding rights pursuant to
Section 5.2(b), each Grantor shall be permitted to receive all cash dividends,
payments or other distributions made in respect of any Investment Property and
any Partnership/LLC Interests, in each case paid by the relevant Issuer, and to
exercise all voting and other corporate, company and partnership rights with
respect to any Investment Property and Partnership/LLC Interests.

Section 5.3    Application of Proceeds.  If an Event of Default shall have
occurred and be continuing, the Collateral Agent may apply all or any part of
the Collateral or any Proceeds of the Collateral in payment in whole or in part
of the Obligations (after deducting all reasonable costs and expenses of every
kind incurred in connection therewith or incidental to the care or safekeeping
of any of the Collateral or in any way relating to the Collateral or the rights
of the Collateral Agent hereunder, including, without limitation, reasonable
attorneys’ fees and disbursements).  Only after the payment by the Collateral
Agent of any other amount required by any provision of applicable Law,
including, without limitation, Section 9-610 and Section 9-615 of the UCC, shall
the Collateral Agent account for the surplus, if any, to any Grantor, or to
whomever may be lawfully entitled to receive the same (if such Person is not a
Grantor).

Section 5.4    Waiver, Deficiency.  Each Grantor hereby waives, to the extent
permitted by applicable Law, all rights of redemption, appraisement, valuation,
stay, extension or moratorium now or hereafter in force under any applicable Law
to prevent or delay the enforcement of this Agreement or the absolute sale of
the Collateral or any portion thereof.  Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay its Obligations and the fees and disbursements of any
attorneys employed by the Collateral Agent to collect such deficiency.



15

--------------------------------------------------------------------------------

 

 

ARTICLE VI

MISCELLANEOUS

Section 6.1    Notices.  All notices and communications hereunder shall be given
to the addresses and otherwise made in accordance with Section 8.2 of the SPA;
provided that notices and communications to the Grantors shall be directed to
the Grantors, at the address of the Company set forth in Section 8.2 of the SPA.

Section 6.2    Amendments, Waivers and Consents.  None of the terms or
provisions of this Agreement may be amended, supplemented or otherwise modified,
nor may they be waived, nor may any consent be given, except in accordance with
the SPA.

Section 6.3    Expenses.  The Grantors, jointly and severally, shall pay all
reasonable out-of-pocket expenses (including, without limitation, reasonable and
documented attorneys’ fees and expenses) incurred by the Collateral Agent in
connection with enforcing or preserving any rights under this Agreement.  All
amounts due under this Section 6.3 shall be payable promptly after demand
therefor.

Section 6.4    Governing Law; Jurisdiction; Venue; Service of Process.

(a) Governing Law; Submission to Jurisdiction.  This Agreement and all issues
hereunder shall be governed by and construed in accordance with the Laws of the
State of New York (excluding choice-of-law principles of the laws of such State
that would permit the application of the laws of a jurisdiction other than such
State).  Each Grantor agrees that any suit or proceeding in respect of this
Agreement or any of the other Documents will be tried in the U.S. District Court
for the Southern District of New York or in any state court located in the City
and County of New York, and each Grantor agrees to submit to the jurisdiction
of, and to venue in, such courts.  Nothing herein shall affect the right of the
Collateral Agent or any Holder of a Security to serve process in any other
manner permitted by Law or to commence legal proceedings or otherwise proceeding
against any Grantor in any other jurisdiction.

(b)Appointment of the Company as Agent for the Grantors.  Each Grantor hereby
irrevocably appoints and authorizes the Company to act as its agent for service
of process and notices required to be delivered under this Agreement or under
the other Documents, it being understood and agreed that receipt by the Company
of any summons, notice or other similar item shall be deemed effective receipt
by each Grantor and its Subsidiaries.

Section 6.5    Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.5.

Section 6.6    No Waiver By Course of Conduct; Cumulative Remedies.  The
enumeration of the rights and remedies of the Collateral Agent set forth in this
Agreement is not intended to be



16

--------------------------------------------------------------------------------

 

 

exhaustive and the exercise by the Collateral Agent or any Holder of any right
or remedy shall not preclude the exercise of any other rights or remedies, all
of which shall be cumulative, and shall be in addition to any other right or
remedy given hereunder or under the other Documents or that may now or hereafter
exist at law or in equity or by suit or otherwise.  Neither the Collateral Agent
nor any Holder of Securities shall by any act (except by a written instrument
pursuant to Section 6.2), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default.  No delay or failure to take action on the part of the
Collateral Agent or any Holder of Securities in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege or shall be construed to be a waiver of any Default or Event of
Default.  A waiver by the Collateral Agent or any Holder of Securities of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which the Collateral Agent or such Holder would otherwise
have on any future occasion.  No course of dealing between any Grantor, the
Collateral Agent, any Holder of Securities, or their respective agents or
employees shall be effective to change, modify or discharge any provision of
this Agreement or any other Document or to constitute a waiver of any Default or
Event of Default. 

Section 6.7    Successors and Assigns.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns; except that no Grantor may assign
or otherwise transfer any of its rights or obligations under this Agreement
without the prior written consent of the Collateral Agent (except as otherwise
provided by the SPA).

Section 6.8    Severability of Provisions.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 6.9    Counterparts.  This Agreement may be executed in counterparts
(and by different parties hereto in separate counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page to
this Agreement or any document or instrument delivered in connection herewith by
facsimile or in electronic (i.e. “pdf” or “tif”) form shall be effective as
delivery of a manually executed counterpart of this Agreement or such other
document or instrument, as applicable.

Section 6.10    Integration.  This Agreement and the other Documents constitute
the entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings,
written or oral, relating to the subject matter hereof.  In the event of any
conflict between the provisions of this Agreement and those of the SPA, the
provisions of the SPA shall control; provided that the inclusion of supplemental
rights or remedies in favor of the Collateral Agent or any Holder of Securities
in any other Document shall not be deemed a conflict with this Agreement.

Section 6.11    Advice of Counsel; No Strict Construction.  Each of the parties
represents to each other party hereto that it has discussed this Agreement with
its counsel.  The parties hereto have participated jointly in the negotiation
and drafting of this Agreement.  In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement.



17

--------------------------------------------------------------------------------

 

 

Section 6.12    Releases.

(a)At such time as the Obligations (other than contingent indemnification
obligations) shall have been paid in full in cash, the Collateral shall be
released from the Liens created hereby, and this Agreement and all obligations
(other than those expressly stated to survive such termination) of the
Collateral Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors.

(b)If any of the Collateral shall be sold or otherwise disposed of by any
Grantor in a transaction permitted by the SPA, then the Collateral Agent, at the
request and sole expense of such Grantor, shall execute and deliver to such
Grantor all releases or other documents reasonably necessary or desirable to
evidence the release of the Liens created hereby on such Collateral.  In the
event that all Equity Interests of any Grantor shall be sold, transferred or
otherwise disposed of in a transaction permitted by the SPA, then, at the
request and expense of the Company, such Grantor shall be released from its
obligations hereunder.

(c)The Collateral Agent shall enter into such releases of Liens on, and
relinquish its Control over, Excluded Assets from time to time as a Grantor may
reasonably request.

Section 6.13    All Powers Coupled With Interest.  All powers of attorney and
other authorizations granted to the Collateral Agent and any Persons designated
by the Collateral Agent pursuant to any provisions of this Agreement shall be
deemed coupled with an interest and shall be irrevocable so long as any of the
Obligations (other than contingent indemnification obligations) remain unpaid or
unsatisfied.

[Signature Pages to Follow]

 

18

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, all as of the day and year first written
above.

HARVEST NATURAL RESOURCES, INC.

By:/s/ Keith L. Head

Name:Keith L. Head

Title: Vice President and General Counsel

SUBSIDIARY GUARANTORS:

HARVEST (US) HOLDINGS, INC.

By:/s/ Keith L. Head

Name:Keith L. Head

Title:  Vice President and Corporate Secretary

HARVEST NATURAL RESOURCES, INC. (UK)

By:/s/ Keith L. Head

Name:Keith L. Head

Title:      Vice President and Corporate Secretary

HARVEST OFFSHORE CHINA COMPANY

By:/s/ Keith L. Head

Name:Keith L. Head

Title:      Vice President and Corporate Secretary

 

[Signature Pages Continue]

 

 

 

Security Agreement

Signature Page

--------------------------------------------------------------------------------

 

 

Acknowledged by the Collateral Agent

as of the day and year first written above:

CT Energy Holding SRL,  

as Collateral Agent

By:  /s/ Oswaldo Cisneros

Name:Oswaldo Cisneros

Title:Authorized Person

 

 

 

 

 

Security Agreement

Signature Page

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.5
to
Security Agreement

Exact Legal Name; Jurisdiction of Organization; Taxpayer Identification Number;
Registered Organization Number; Mailing Address; Chief Executive Office and
other Locations

 

 

 

Exact Legal Name of Grantor

Jurisdiction of Organization

Taxpayer ID

Registered Organization Number

Chief Executive Office(s)

Harvest Natural Resources, Inc.

Delaware

77-0196707

2172081

1177 Enclave Parkway

Suite 300

Houston, TX 77077

Harvest Natural Resources, Inc. (UK)

Delaware

03-0589773

4148408

1177 Enclave Parkway

Suite 300

Houston, TX 77077

Harvest (US) Holdings, Inc.

Delaware

77-0451721

2663318

1177 Enclave Parkway

Suite 300

Houston, TX 77077

Harvest Offshore China Company

Colorado

84-0847015

19871430115

1177 Enclave Parkway

Suite 300

Houston, TX 77077

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.7
to
Security Agreement

Commercial Tort Claims

 

 

 

On February 27, 2015, Harvest (US) Holdings, Inc. (“Harvest US”), a wholly owned
subsidiary of Harvest, Branta, LLC and Branta Exploration & Production Company,
LLC (together, “Branta,” and together with Harvest US, “Plaintiffs”) filed a
complaint against Newfield Production Company (“Newfield”) in the United States
District Court for the District of Colorado.  Plaintiffs previously sold oil and
natural gas assets located in Utah’s Uinta Basin to Newfield pursuant to two
Purchase and Sale Agreements, each dated March 21, 2011.  In the complaint,
Plaintiffs allege that, prior to the sale, Newfield breached separate
confidentiality agreements with Harvest US and Branta by discussing the auction
of the assets with a potential bidder for the assets, which caused the potential
bidder not to participate in the auction and resulted in a depressed sales price
for the assets.  The complaint seeks damages and fees for breach of contract,
violation of the Colorado Antitrust Act, violation of the Sherman Antitrust Act
and tortious interference with a prospective business advantage.

   

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.8
to
Security Agreement

Deposit Accounts and Securities Accounts

 

 

Deposit Accounts:

 

Grantor

Financial Institution

Account Number

Address of Financial Institution

Account Purpose

Harvest Natural Resources, Inc.

JPMorgan Chase Bank

00113235957

600 Travis
Houston, TX 77002

General

Harvest Natural Resources, Inc.

JPMorgan Chase Bank

622798

383 Madison Avenue, Floor 3
New York, NY 10179

Investment

Harvest Natural Resources, Inc.

JPMorgan Chase Bank

754425486

600 Travis
Houston, TX 77002

Operating

Harvest Natural Resources, Inc.

JPMorgan Chase Bank

001132325932

600 Travis
Houston, TX 77002

Payroll

Benton Offshore China Company

JPMorgan Chase Bank

00113236773

600 Travis
Houston, TX 77002

General

 

 

Securities Accounts:  N/A

 

Lockboxes:  N/A

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.9
to
Security Agreement

Intellectual Property

None.

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.11
to
Security Agreement

Investment Property and Partnership/LLC Interests

Certificated Securities:

 

Name of Grantor

Name of Issuer

Class and Series

Par Value

Certificate Number

Percentage of
Ownership Interests
of such
Class and Series

Harvest Natural Resources, Inc.

Harvest Natural Resources, Inc. (UK)

1,000 shares of common stock

$0.01

1

100%

Harvest Natural Resources, Inc.

Harvest (US) Holdings, Inc.

1,000 shares of common stock

$0.01

1-R

100%

Harvest (US) Holdings, Inc.

Harvest Offshore China Co.

1,000 shares of common stock

$0.01

101-R

100%

Harvest Natural Resources, Inc.

Benton Oil and Gas Company of Venezuela

1 share

$1.00

1

100%

 

In addition to the foregoing Equity Interests, the Company owns all of the
outstanding Equity Interests of HNR Energia B.V.  The organizational documents
of HNR Energia B.V. provide that the entity may issue shares.  The Company is
uncertain whether any certificates evidencing ownership of HNR Energia B.V.
exist or have existed, and of whether its Equity Interests in that entity
constitute Securities, Certificated Securities, Uncertificated Securities or
Partnership/LLC Interests.  The organizational documents of HNR Energia B.V.
contain restrictions on transfer, such that the Company’s entry into this
agreement may constitute a breach or default thereunder, and such that approval
of one or more Persons may be required as a condition to the validity and
enforceability of the Security Interests in or the consummation of the
transactions contemplated hereby with respect to the Company’s Equity
Interests.   

 

Securities Accounts (including cash management accounts that are Investment
Property) and Uncertificated Securities:  None.

 

Partnership/LLC Interests:  See above regarding HNR Energia B.V.  Otherwise,
none.

 

 





 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.12
to
Security Agreement

Instruments

None.

 



 

--------------------------------------------------------------------------------